4033.46


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                                 )
                                                              )
                                    Plaintiff,                )
                                                              )        Case No. 19-CV-06137-BP
v                                                             )
                                                              )
CITY OF ST. JOSEPH, ET AL.,                                   )
                                                              )
                                    Defendants.               )

       DEFENDANT ST. JOSEPH PUBLIC LIBRARY'S REPLY SUGGESTIONS IN
                    SUPPORT OF ITS MOTION TO DISMISS

L         Nature of the Matter.

          Plaintiff   seeks   only injunctive and declaratory relief against Defendant Library. First

Amended Complaint (ECF No. 19), pp. 30-31, Prayer for Relief l|fl                  A-F. This case primarily

involves Plaintiff s arrest after possible trespass onto the local shopping mall's property. The

Library played no role in Plaintiff s arrest. Plaintiff had no contact with any Library employee.

Plaintiff was permitted to canvas on Library property and           seek signatures to her   petition. The only

action attributed to the Library is a call made by a Library employee to the adjoining privately

owned mall's security. The Library filed a motion to dismiss asking the Court to find Plaintiffls

claims regarding the Library's policies should be held to be moot as an attempt to obtain an

advisory opinion and Plaintiffs conspiracy claim against the Library should be dismissed for

failure to sufficiently plead facts supporting her allegations. Plaintiff filed a response. She did not

address the Library's request         to   dismiss the conspiracy claim wananting dismissal                of   the

conspiracy claim.l


I         See Hinsdale v, Citv of Liberal. Kan., l9 F. App'x 749,768 (l0th Ch.2001) (plaintiff abandoned an equal
protection claim by failing to address it in response to motion for summary judgment); Louderback v. Litton Indus..

                                                         1



              Case 5:19-cv-06137-BP Document 44 Filed 02/12/20 Page 1 of 6
il.       Plaintiffs Claims as to the Previous Library Policy Must be Dismissed.

          Plaintiff has alleged the Library's policy on petitioning and distributing literature at the

time of her arrest is subject to this Court's review. The Library disagrees. In her response to the

Library's motion to dismiss, Plaintiff attempts to distinguish Turning Point USA                at Arkansas State

Univ. v. Rhodes,409 F. Supp. 3d 677,684 (E.D. Ark. 2019). There a university policy was

repealed after a change in state lawprohibited state-supported universities from limiting expressive

activities to designated areas. The court found that when a policy has been repealed, a facial.

challenge remedies nothing and is therefore            moot. Turning Point, at 685. In support of her

argument, Plaintiff incorrectly states the university did not replace the offending policy in Turning

Point. The     case is silent on that   point. It only provides that the university repealed the policy that

limited expressive activities to designated areas in order to meet the requirements of the new state

law.    Furthermore, whether the policy at issue in Turning Point was repealed and replaced or

simply repealed without replacement is not relevant. The point of Turning Point is that once a

regulation has been repealed, it cannot be enforced against someone and a party has "no legally

cognizable interest in its constitutionality."        Id.    Here Plaintiff concedes in her First Amended

Complaint (ECF NO. 19), p. 19 n 54 n. 3, that the Library policy in place at the time of the incident

on January 30,2018, is no longer in effect and her claims based on that policy are moot.2

III.     No Exception to the Mootness Doctrine is Applicable to Plaintiffls Claims.




Inc.,52l F. Supp.2d 1179,1184 (D. Kan. 2007) (claim not raised in connection with defendant's    summary judgment
motion deemed abandoned); Walker v. Faith Techs.. Inc.,344F. Supp.2d 1261,1270 (D. Kan.2004) (plaintiffs
 failure to make any arguments concerning defendant's liability in discriminatory layoff claim warranted summary
judgment); Coffey v. Healthtrust" Inc.,955F.2d 1388, 1393 (l0th Cir. 1992) (plaintiff precluded on appeal from
raising arguments she had failed to rebut in the defendant's motion for summary judgment).
z         It is worth noting that Plaintiff concedes in her First Amended Complaint (ECF No. l9),p.4 !f 16, had
previously canvased for signatures while the former policy was in effect without incident and the Library never told
her to stop petitioning.

                                                         2

               Case 5:19-cv-06137-BP Document 44 Filed 02/12/20 Page 2 of 6
        Plaintiff argues that her issues are not moot because they are "capable of repetition yet

evade review"     - an exception   to the mootness doctrine discussed in Fed. Election Comm'n v.

Wisconsin Right to Life" Inc., 551 U.S. 449 (2007). Plaintiff interprets that case as an exception

to mootness for any case that involves elections. However, that is too broad of a reading. See e.s.,

Abdurrahmanv. Davton,No. 16-CV-4279 (PAM/HB),2016WL7428193,at*l (D. Minn. Dec.

23, 2016), aff d, 903 F.3d 813 (8th Cir.   201   8). In Dayton, a rogue   elector pledged to mark his

ballot with the Democratic Party nominees, but failed to abide by that pledge. He sued when the

Secretary   of State refused to accept and count his ballot. The district court affirmed that the

exception to the mootness doctrine applies where: "(1) the challenged action's duration is too short

to be fully litigated before expiration and (2) there is a reasonable expectation that the same

complaining party     will be subject to the same action again." Id. sitine       551 U.S. 449, 462.

Ultimately, the court found that, while the plaintiff met the first prong of the test, the plaintiff was

not likely to be subject to the same action again because he was not likely to be an elector in the

future. In other words, it's not as simple as applying the exception merely because      a case   involves

an election.

        Here, the challenged action's duration was not too short to be fully litigated before

expiration. Plaintiff circulated her petition on January 30, 2018, but waited more than 20 months

to file this action. If Plaintiff believed the Library's former policy was problematic, she could

have sought immediate relief by filing a request for an injunction or declaratory        relief.   She did

neither. Regarding the second prong, Plaintiffs arguments must fail as well. There is no

reasonable expectation that Plaintiff   will be subject to the same action     again,   to the extent the

Library was an o'actor." Plaintiff focuses on her desire to canvas at the Library again. But the

issue is not whether she appears to canvas again. Rather, it's whether she       will be subject to the


                                                    a
                                                    J


               Case 5:19-cv-06137-BP Document 44 Filed 02/12/20 Page 3 of 6
same action based on the former          policy   -   an impossibility since the former policy is no longer in

effect. Moreover, the Library contacted mall security, because it believed Plaintiff was trespassing

on mall property. The Library's former policy was not even in               play. In fact, Plaintiff admits   she

had previously canvassed at the Library           with no issues. First Amended Complaint (ECF No.            19)

p. 4, fl 16. Plaintiff now knows where the property lines are located and is aware of the Library's

new    policy.    She is   unlikely to trespass on mall property again and presumably will comply with

the Library's new policy should she elect to canvas for signatures in the future. Plaintiff has simply

not demonstrated this matter is an exception to the mootness doctrine, and her case she be

dismissed as a result.

IV.       Plaintiff    Does Not Have Standing to Challenge the           Library Policy.

          Plaintiff argues she has standing even if the Library's current policy         has never been applied


to her. She also argues the Library's previous policy must have been applied to her by virtue of

its very existence. The Library's position at its most basic is as follows: (1) The current policy

has never been applied to         Plaintiff because, other than her representation that she retumed to take

photos of the Library, she has not returned to the Library since her arrest and after the policy was

enacted; and (2) the previous policy was never applied to Plaintiff, because the Library's call to

mall security was rooted in the fact that she was possibly trespassing on mall property not on any

violation of the Library's policy. The policy was irrelevant to the Library employee's actions.

         As argued above, Plaintiff s arguments regarding the previous policy should be dismissed

as   moot because the policy is no longer in existence. Regarding the current policy, Plaintiff argues

even though      it   has never been applied to her,      it is enough for her to   say she wants to petition   in

front of the Library in     a   way that violates the current policy (she wants to pursue the public outside

of the designated area) and that the Library's current policy alone is sufficient to chill her speech.



                                                           4

              Case 5:19-cv-06137-BP Document 44 Filed 02/12/20 Page 4 of 6
Plaintiff   s argument is essentially that she has standing because the   library's current policy is an

impediment to her ability to canvass at the Library without restriction. But standing in this context

only exists if the policy's o.very existence causes the plaintiff to forego   a   constitutionally-protected

activity." Rodsers v. Bryant,301 F. Supp. 3d928,931 (E.D. Ark.2017), affd, 942F.3d451 (8th

Cir.2019) citing Broadrick v. Oklahoma, 413 U.S. 601, 611-612,93 S.Ct. 2908,37 L.Ed.zd830

(1973); Republican Parry of Minn.. Third Cone. Dist. v. Klobuchar, 381 F.3d 785,792 (8th Cir.

2004). Plaintiff has made no attempt to retum to canvas at the Library under its new policy and

the ability to canvas without any restriction is not a constitutionally-protected activity. The

govemment can place reasonable and content-neutral time, place, or manner restrictions on First

Amendment speech or expression. Snlzder v. Phelps, 562 U.S. 443,456 (2011). "The First

Amendment ... does not guarantee [speakers] access to every or even the best channels or locations

for their expression." Josephine Havlak Photographer" Inc. v. Vill. of Twin Oaks, 195 F. Supp. 3d

1065, 1079 (E.D. Mo. 2016), affd, 864 F.3d 905 (8th Cir. 2017) quoting Carew-Reid v. Metro.

Transp. Auth. , 903 F.2d 914,919 (2d Cir.1990). Plaintiff cannot demonstrate the Library's new

policy has caused her to forego a constitutionally-protected activity. She was welcome to canvas

previously, as she admits in her complaint (ECF No. 19) p. 4 fl 16, and she's welcome to canvas

now.   She simply needs to remain on the Library's property and abide by the Library's policy.

V.      Conclusion.

        Defendant Library respectfully requests that this Court dismiss Plaintiff s claims against        it

for a lack of subject matter jurisdiction under Fed.R.Civ.P. 12(bX1) and for failure to state a claim

under Fed.R.Civ.P. 12(b)(6) and that Defendant be granted costs, including reasonable attorneys'

fees, incurred in defending against the claims asserted against    it by Plaintiff in this action.




                                                    5


              Case 5:19-cv-06137-BP Document 44 Filed 02/12/20 Page 5 of 6
                                      Respectfully submitted,

                                      McANANY, VAN CLEAVE & PHILLPS, P.A.
                                       10 E. Cambridge Circle Drive, 300
                                      Kansas City, Kansas 66103
                                      Telephone: (913) 371-3838
                                      Facsimile:     (913)371-4722
                                      E-mail : ggoheeq@mvplaw.com


                                      By    /s/ Greoorv P Goheen
                                               Gregory P. Goheen             #58119

                                      Attorneys for Defendant St. Joseph Public Library

                                 CERTIF'ICATE OF SERVICE

        I hereby certi$' that on the 12th day of February, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system and sent a copy via U.S. mail, postage prepaid
to the following:

Stacy Arnold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro   se


Mark Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes, LLC
8645 College Boulevard, Suite 250
Overland Park, KS 66210
Attorneys for Defendant Roger Clary

Christopher L. Heigele
Steven F. Coronado
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey




                                                      /s/ Greeorv P




                                                 6


            Case 5:19-cv-06137-BP Document 44 Filed 02/12/20 Page 6 of 6
